DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 02/31/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues deficiencies leading to the rejection of certain claims under 35 USC § 112 (b) have been corrected. The examiner is persuaded and the 35 USC § 112 (b) rejection is withdrawn.
Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendment and Reasons for Allowance below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jodie J. Spade on 03/01/2022. The application has been amended as follows: 

Change the title from “FLOW STRAIGHTENER DESIGN AND INSTALLATION” to
--FLOW STRAIGHTENER INCLUDING VANES WITH TAPERED TAILS DESIGN AND INSTALLATION--.

Amend the claims as follows:

11. (Amended) A flow straightener system, comprising: 
a fluid conveyance device; 
a flow meter installed in the fluid conveyance device through an opening in the fluid conveyance device; 
a conical-shaped portion of the flow straightener system located within the fluid conveyance device; 
the conical-shaped portion having a first end and a second end substantially opposite the first end, wherein the first end has a bigger diameter than the second end; 
a plurality of liquid directing vanes extending from the conical-shaped portion, wherein 
wherein the plurality of liquid directing vanes extend from the conical-shaped portion such that the plurality of liquid directing vanes are located on either 
wherein each of the plurality of liquid directing vanes are shaped having a tapered tail located after the first end of the conical-shaped portion, wherein the tapered tail of each of the plurality of liquid directing vanes creates a triangular-shaped gap between an inside edge of the plurality of liquid directing vanes and an inside edge of another of the plurality of liquid directing vanes.

20. (Amended) A method for installing a flow straightener into a fluid conveyance device, comprising: 
-6-P2019-0042-USO1removing a portion of a fluid conveyance device to create an opening, wherein the portion is located on a first half of the fluid conveyance device, wherein the portion of the fluid conveyance device is smaller than the footprint of the flow straightener; 
inserting at an angle and at a same time, through the opening of the fluid conveyance device, one or more second half vanes extending from the conical- shaped portion of the flow straightener, wherein each of the second half vanes are shaped having a tapered tail located after a first end of the conical-shaped portion, wherein the tapered tail of each of the second half vanes creates a triangular-shaped gap between an inside edge of the second half vanes and an 
aligning a center of the conical-shaped portion of the flow straightener with an edge of the opening in the fluid conveyance device, moving the center of the conical- shaped portion of the flow straightener close to the edge of the opening of the fluid conveyance device, a position at the end of the conical-shaped portion, centered on the conical-shaped portions longitudinal axis, moved close to the edge of the opening comprises a fulcrum; 
rotating downward, at the fulcrum, the flow straightener comprising one or more leading tapered edges, wherein the one or more leading tapered edges provide clearance of the flow straightener from an opposite edge of the opening of the fluid conveyance device, wherein the opposite edge of the fluid conveyance device is away from the fulcrum of the flow straightener; -7-P2019-0042-USO1 Atty. Docket No. 27441.585
inserting at an angle and at the same time, through the opening of the fluid conveyance device, one or more first half vanes extended from the conical-shaped portion of the flow straightener; 
rotating, as the one or more first half vanes are inserted into the fluid conveyance device, the flow straightener comprising one or more flat trailing edges, wherein the one or more flat trailing edges touch the inside of the fluid conveyance device, wherein the one or more flat trailing edges act as anchors along the inside of the fluid conveyance device; 
adjusting the flow straightener inserted into the fluid conveyance device, wherein the adjusting comprises at least one first half vane and at least one second half vane are substantially vertical, wherein the adjusting comprises pulling the flow straightener forward within the fluid conveyance device to allow proper installation of a cover; and 
installing a cover over the opening in the fluid conveyance device.

Allowable Subject Matter
Claims 1 - 5, 7 - 15, and 17 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, although Bielicki discloses a flow conditioning device with a conical body, inlet end, outlet end, where the inlet is larger than the outlet, multiple ribs extending from the conical body and parallel to the axial center of the conical body, where the ribs have a tapered tail; Bielicki does not disclose applicants tapered vanes forming a triangular shaped gap between the inside edge of one vane and the inside edge of another vane. Furthermore, no other prior art can be found to motivate or teach applicant’s flow straightener including the tapered tail of each of the plurality of liquid directing vanes creates a triangular-shaped gap between an inside edge of the plurality of liquid directing vanes and an inside edge of another of the plurality of liquid directing vanes, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 11, although Bielicki discloses a flow conditioning device system with a conical body, inlet end, outlet end, where the inlet is larger than the outlet, multiple ribs extending from the conical body and parallel to the axial center of the conical body, where the ribs have a tapered tail; Bielicki does not disclose applicants tapered vanes forming a triangular shaped gap between the inside edge of one vane and the inside edge of another vane. Furthermore, no other prior art can be found to motivate or teach applicant’s flow straightener including the tapered tail of each of the plurality of liquid directing vanes creates a triangular-shaped gap between an inside edge of the plurality of liquid directing vanes and an inside edge of another of the plurality of liquid directing vanes, in combination with the remaining limitations of the claims.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 20, although Bielicki discloses a method with a flow conditioning device with a conical body and at least one rib each extending from first and second halves of the axial surface of the conical body, where the ribs have a tapered tail, the steps including inserting the flow device into a duct and sealing the duct at the insertion location; Bielicki does not disclose applicant’s method including inserting at an angle and at a same time, through the opening of the fluid conveyance device, one or more second half vanes extending from the conical- shaped portion of the flow straightener, wherein each of the second half vanes are shaped having a tapered tail located after the first end of the conical-shaped portion, wherein the tapered tail of each of the second half vanes creates a triangular-shaped gap between an inside edge of the second half vanes and an inside edge of another of the second half vanes, in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2856